SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission File Number: 000-31683 NOTIFICATION OF LATE FILING oForm 10-K oForm N-SAR oForm 20-F xForm 10-Q oForm N-SAR For Period Ended: June 30, 2012 oTransition Report on Form 10-K oTransition Report on Form 10-Q oTransition Report on Form 20-F oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant: MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. Former name if applicable Address of principal executive office: 11th Avenue, Suite 200 City, state and zip code: Lakewood, CO 80215 PART II RULE 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25 (b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; o (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form 10-Q, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. As reported in its Current Report on Form 8-K filed with the Commission on April 20, 2012 and amended May 11, 2012, Motor Sport Country Club Holdings, Inc. (the "Registrant") is in the process of restating its Annual Report on Form 10-K for the period ending December 31, 2010 and Periodic Reports on Form 10-Q for the periods ending March 31, 2011, June 30, 2011 and September 30, 2011 as well as filing its Annual Report on Form 10-K for the period ending December 31, 2011 and Periodic Report on Form 10-Q for the period ending March 31, 2012.The Registrant is working diligently to complete these restatements and filings.However, the Registrant is unable to complete this and file its Periodic Report on Form 10-Q for the period ending June 30, 2012 on or before the prescribed due date of August 14, 2012. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Claus Wagner 967-5552 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). ¨YesxNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨YesxNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 14, 2012 By: /s/Claus Wagner By: Claus Wagner Title: Chief Executive Officer 3
